The defendant in error has filed his motion to dismiss the appeal herein, for the reason that this cause was assigned for submission on the 19th day of April, 1921, and the plaintiff in error has failed to file brief as required by law and by the rules of this court, and to said motion has attached a certified copy of the supersedeas bond and prays judgment against the sureties thereon, and it appearing that the plaintiff in error has agreed that said appeal may be dismissed and judgment rendered as prayed for, it is ordered and adjudged that said appeal be, and the same is hereby dismissed, and that said defendant in error do have and recover of and from E. Henson, the surety on the supersedeas bond herein, the sum of $251.20, with interest thereon at the rate of six per cent. per annum from the 19th day of April, 1918, and for all costs, for which execution is hereby awarded, and the court clerk of Pontotoc county, Oklahoma, is directed to enter this judgment of record as required by law.
HARRISON, C. J., and PITCHFORD, McNEILL, and ELTING, JJ., concur.